

115 HR 6327 IH: Divisional Realignment for the Eastern District of Arkansas Act of 2018
U.S. House of Representatives
2018-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6327IN THE HOUSE OF REPRESENTATIVESJuly 10, 2018Mr. Crawford (for himself, Mr. Westerman, Mr. Womack, and Mr. Hill) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to modify the composition of the Eastern judicial district
			 of Arkansas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Divisional Realignment for the Eastern District of Arkansas Act of 2018. 2.Realignment of the eastern district of ArkansasSection 83(a) of title 28, United States Code, is amended to read as follows:
			
 Eastern District(a)The Eastern District comprises three divisions. (1)The Central Division comprises the counties of Cleburne, Cleveland, Conway, Dallas, Drew, Faulkner, Grant, Jefferson, Lincoln, Lonoke, Perry, Pope Prairie, Pulaski, Saline, Stone, Van Buren, White, and Yell.
					Court for the Central Division shall be held at Little Rock.
 (2)The Delta Division comprises the counties of Arkansas, Chicot, Crittenden, Desha, Lee, Monroe, Phillips, and St. Francis.
					Court for the Delta Division shall be held at Helena.
 (3)The Northern Division comprises the counties of Clay, Craighead, Cross, Fulton, Greene, Independence, Izard, Jackson, Lawrence, Mississippi, Poinsett, Randolph, Sharp, and Woodruff.
					Court for the Northern Division shall be held at Jonesboro..
 3.Effective dateThis Act and the amendment made by this Act shall take effect on the date of enactment of this Act. 